TH Lee, Putnam Capital Management LLC Code of Ethics A. Introduction. The purpose of this Code of Ethics is to prevent Access Persons (as defined below) of TH Lee, Putnam Capital Management LLC (the "Advisor") from engaging in any act, practice or course of business prohibited by paragraph (b) of Rule 17j-l (the "Rule") under the Investment Company Act of 1940, as amended (the "Act"). This Code of Ethics is required by paragraph (c) of the Rule. A copy of the Rule is attached to this Code of Ethics as Appendix 1. Access Persons of the Advisor, in conducting their personal securities transactions, owe a fiduciary duty to clients of the Advisor. The fundamental standard to be followed in personal securities transactions is that Access Persons may not take inappropriate advantage of their positions. All personal securities transactions by Access Persons must be conducted in such a manner as to avoid any actual or potential conflict of interest between the Access Person's interest and the interests of the clients of the Advisor, or any abuse of an Access Person's position of trust and responsibility. Potential conflicts arising from personal investment activities could include buying or selling securities based on knowledge of a client's trading position or plans (sometimes referred to as front-running), and acceptance of personal favors that could influence trading judgments on behalf of a client. While this Code of Ethics is designed to address identified conflicts and potential conflicts, it cannot possibly be written broadly enough to cover all potential situations and, in this regard, Access Persons are expected to adhere not only to the letter, but also the spirit, of the policies contained herein. B. Definitions. In order to understand how this Code of Ethics applies to particular persons and transactions, familiarity with the key terms and concepts used in this Code of Ethics is necessary. Those key terms and concepts are: 1. "Access Person" means any trustee, officer or "advisory person" of the Advisor. 2. "Advisory person" means (a) any employee of the Advisor or of any company in a control relationship to the Advisor, who, in connection with his regular functions or duties, makes, participates in, or obtains information regarding the purchase or sale of a "Covered Security" by a Trust, or whose functions relate to the making of any recommendations with respect to such purchases or sales; and (b) any natural person in a control relationship to a Trust who obtains information concerning recommendations made to a Trust with regard to the purchase or sale of "Covered Securities". 3. "Affiliated Fund" shall mean any current or future investment vehicle which is sponsored, in whole or in part by the Advisor. 4. "Beneficial ownership" has the meaning set forth in Rule 16a-1(a)(2) of the Securities Exchange Act of 1934, as amended, a copy of which is included as Appendix 3. The determination of direct or indirect beneficial ownership shall apply to all securities which an Access Person has or acquires. 5. "being considered for purchase or sale" means such time when a recommendation to purchase or sell a covered security has been made and communicated and, with respect to the person making the recommendation, when such person seriously considers making such a recommendation. 6. "Control" has the meaning set forth in Section 2(a)(9) of the Act. 7. "Covered Security" has the meaning set forth in Section 2(a)(36) of the Act, except that it shall not include: direct obligations of the Government of the United States; bankers' acceptances, bank certificates of deposit, commercial paper, and high-quality short-term debt instruments, including repurchase agreements; and shares issued by registered open-end investment companies. A high-quality short-term debt instrument is one with a maturity at issuance of less than 366 days and that is rated in one of the two highest rating categories by a nationally recognized statistical rating organization. 8. "Investment Personnel" of the Advisor means (a) any employee of the Advisor (or of any company in a control relationship to the Advisor) who, in connection with his or her regular functions or duties, makes or participates in making recommendations regarding the purchase or sale of securities by a Trust and (b) any natural person who controls the Advisor and who obtains information concerning recommendations made to a Trust regarding the purchase or sale of securities by a Trust. 9. "Investment Committee" means that committee formed pursuant to Section 6.2(b) of the Advisor's Limited Liability Company Agreement. 10. "IPO" means an offering of securities registered under the Securities Act of 1933, the issuer or which, immediately before the registration, was not subject to the reporting requirements of Sections 13 or 15(d) of the Securities Exchange Act. 11. "Limited Offering" means an offering exempt from registration under the Securities Act of 1933 pursuant to Section 4(2), 4(6) or Rule 504, 505 or 506 under the Securities Act of 1933. 12. "Purchase or sale of a Covered Security" includes, among other things, the writing of an option to purchase or sell a Covered Security. 13. "Putnam Code" means the Code of Ethics adopted by Putnam Investments LLC and its subsidiaries. 14. "Restricted Security" means any Covered Security of an issuer who is maintained on the Trust's list of restricted securities as maintained by a Review Officer. 15. "Review Officer" means such persons as appointed by the Managing Member of the Advisor pursuant to Section VI.1 of this Code. 16. Trust means TH Lee, Putnam Investment Trust or any other registered investment company managed in whole or in part by the Advisor. C. Restrictions Applicable to Officers and Employees of THLPCM. 1. All officers and employees of THLPCM who are also officers and employees of Putnam Investments, LLC or any subsidiary shall be subject to the restrictions, limitations and reporting responsibilities set forth in the Putnam Code, respectively, as if fully set forth herein. 2. Persons subject to this Section III shall not be subject to the restrictions, limitations and reporting responsibilities set forth in Sections D and E below. D. Prohibitions; Exemptions. 1. Prohibited Purchases and Sales. a. No Access Person may purchase or sell, directly or indirectly, any Covered Security in which that Access Person has, or by reason of the transaction would acquire, any direct or indirect beneficial ownership and which to the actual knowledge of that Access Person at the time of such purchase or sale: (1) is being considered for purchase or sale by a Trust; (2) is being purchased or sold by a Trust; or (3) was purchased or sold by a Trust during the 15-day period immediately prior thereto. 2. Exemptions From Certain Prohibitions. The prohibited purchase and sale transactions described in paragraph D.1 above do not apply to the following personal securities transactions: a. purchases or sales effected in any account over which the Access Person has no direct or indirect influence or control; b. purchases or sales which are non-volitional on the part of either the Access Person or a Trust; c. purchases which are part of an automatic dividend reinvestment plan (other than pursuant to a cash purchase plan option); d. purchases effected upon the exercise of rights issued by an issuer pro rata to all holders of a class of its securities, to the extent the rights were acquired from that issuer, and sales of the rights so acquired; e. purchases or sales which are only remotely potentially harmful because they would be very unlikely to affect a highly institutional market, or because they clearly are not related economically to the securities to be purchased, sold or held; f. purchases or sales of Covered Securities which are not eligible for purchase by a Trust; g. any purchase or sale which the applicable Review Officer approves on the grounds that its potential harm to a Trust is remote. 3. Prohibited Recommendations. An Access Person may not recommend the purchase or sale of any Covered Security to or for a Trust without having disclosed his or her interest, if any, in such security or the issuer thereof, including without limitation: a. any direct or indirect beneficial ownership of any Covered Security of such issuer, including any Covered Security received in a private securities transaction; b. any contemplated purchase or sale by such person of a Covered Security; c. any position with such issuer or its affiliates; or d. any present or proposed business relationship between such issuer or its affiliates, on the one hand, and such person or any party in which such person has a significant interest, on the other; provided, however, that in the event the interest of such Access Person in such Covered Securities or issuer is not material to his or her personal net worth and any contemplated transaction by such person in such Covered Securities cannot reasonably be expected to have a material adverse effect on any such transaction by the Trust or on the market for the Covered Securities generally, such Access Person shall not be required to disclose his or her interest in the Covered Securities or issuer thereof in connection with any such recommendation. 4. Restricted Securities. No Access Person may purchase or sell any Restricted Securities at any time, in order to assure that such person do not profit improperly from his or her position on behalf of a Trust. 5. Pre-approval of Investments in Initial Public Offerings or Limited Offerings. No Investment Personnel shall purchase any security (including, but not limited to, any Covered Security) issued in an initial public offering ("IPO") or a Limited Offering unless the applicable Review Officer approves the transaction in advance. Such Review Officer shall maintain a written record of any decisions to permit these transactions, along with the reasons supporting the decision. E. Reporting. 1. Initial Holdings Reports. No later than ten (10) days after a person becomes an Access Person, he or she must report to the Advisor the following information: a. the title, number of shares and principal amount of each Covered Security in which the Access Person had any direct or indirect beneficial ownership when the person became an Access Person; b. the name of any broker, dealer or bank with whom the Access Person maintained an account in which any securities were held for the direct or indirect benefit of the Access Person as of the date the person became an Access Person; and c. the date that the report is submitted by the Access Person. 2. Quarterly Reporting. a. Every Access Person shall either report to the Advisor the information described in paragraphs B and C below with respect to transactions in any Covered Security in which the Access Person has, or by reason of the transaction acquires, any direct or indirect beneficial ownership in the security or, in the alternative, make the representation in paragraph d below. b. Every report shall be made not later than 10 days after the end of the calendar quarter in which the transaction to which the report relates was effected and shall contain the following information: (1) the date of the transaction, the title, the interest rate and maturity date (if applicable), the number of shares and the principal amount of each Covered Security involved; (2) the nature of the transaction (i.e., purchase, sale or any other type of acquisition or disposition); (3) the price at which the transaction was effected; (4) the name of the broker, dealer or bank with or through whom the transaction was effected; (5) the date that the report is submitted by the Access Person; and (6) a description of any factors potentially relevant to an analysis of whether the Access Person may have a conflict of interest with respect to the transaction, including the existence of any substantial economic relationship between the transaction and securities held or to be acquired by a Trust. c. With respect to any account established by the Access Person in which any securities were held during the quarter for the direct or indirect benefit of the Access Person, no later than 10 days after the end of a calendar quarter, an Access Person shall provide a report to the Advisor containing the following information: (1) the name of the broker, dealer or bank with whom the Access Person established the account; (2) the date the account was established; and (3) the date that the report is submitted by the Access Person. d. If no transactions were conducted by an Access Person during a calendar quarter that are subject to the reporting requirements described above, such Access Person shall, not later than 10 days after the end of that calendar quarter, provide a written representation to that effect to the Advisor. e. At the request of the applicable Review Officer, all Access Persons shall direct their brokers to supply the applicable Review Officer, on a timely basis, duplicate copies of confirmations of all personal securities transactions and copies of periodic statements for all securities accounts. 3. Annual Reporting. a. Every Access Person shall report to the Advisor the information described in paragraph b below with respect to transactions in any Covered Security in which the Access Person has, or by reason of the transaction acquires, any direct or indirect beneficial ownership in the security. b. Annually, within 30 days of the end of each calendar year, the following information (which information must be current as of a date no more than 30 days before the report is submitted): c. The title, number of shares and principal amount of each Covered Security in which the Access Person had any direct or indirect beneficial ownership; d. The name of any broker, dealer or bank with whom the Access Person maintains an account in which any securities are held for the direct or indirect benefit of the Access Person; and e. The date that the report is submitted by the Access Person. 4. Exceptions to Reporting Requirements. a. An Access Person is not required to make a report otherwise required under paragraphs 1, 2 or 3 above with respect to any transaction effected for any account over which the Access Person does not have any direct or indirect influence or control; provided, (however, that if the Access Person is relying upon the provisions of this paragraph 4(a) to avoid making such a report, the Access Person shall, not later than 10 days after the end of each calendar quarter, identify any such account in writing and certify in writing that he or she had no direct or indirect influence over any such account.) 5. Annual Certification. a. All Access Persons are required to certify that they have read and understand this Code of Ethics and recognize that they are subject to the provisions hereof and will comply with the policy and procedures stated herein.
